FILED
                               NOT FOR PUBLICATION                            APR 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



RAJWANT KAUR, a.k.a. Kiranjit Kaur                  Nos. 07-71747, 08-73003
Butter, a.k.a. Kiranjit Kaur, a.k.a. Kiranjit
Kaur Mahal; NAVJYOT KAUR,                           Agency Nos. A075-246-028
                                                                A075-246-029
               Petitioners,

  v.                                                MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                              Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       In these consolidated petitions for review, Rajwant and Navjyot Kaur,

natives and citizens of India, petition for review of the Board of Immigration

Appeals’ (“BIA”) orders denying their motion to reconsider the denial of their first


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to reopen, dismissing their appeal from an immigration judge’s (“IJ”)

decision rejecting their second motion to reopen, and denying their third motion to

reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

discretion the denial of a motion to reconsider or reopen, and review de novo

questions of law. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005).

We deny both petitions for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reconsider where they failed to identify any error of law or fact in the BIA’s

previous order concluding that petitioners’ June 19, 2006, motion to reopen was

properly denied as untimely. See 8 C.F.R. § 1003.2(b)(1). The BIA also did not

abuse its discretion in rejecting petitioners’ ineffective assistance of counsel claim

where they failed to comply with the requirements set forth in Matter of Lozada,

19 I. & N. Dec. 637, 639 (BIA 1988), and the ineffective assistance they alleged

was not plain on the face of the record. See Reyes v. Ashcroft, 358 F.3d 592, 597-

99 (9th Cir. 2004). Petitioners’ contention that the BIA violated due process by

disregarding their evidence of ineffective assistance therefore fails.

      The agency correctly concluded that the IJ lacked jurisdiction over

petitioners’ October 19, 2007, motion to reopen. See 8 C.F.R. § 1003.23(b)(1) (the

IJ may reopen a case “unless jurisdiction is vested with the [BIA]”); In re C-W-L-,


                                           2                             07-71747, 08-73003
24 I. & N. Dec. 346, 351 (BIA 2007) (jurisdiction over a motion to reopen lies

with the BIA when it was the last body to render a decision in the case). In light of

the foregoing, petitioners’ contention that the IJ violated due process by failing to

consider the merits of their motion is unavailing.

      Finally, the BIA did not abuse its discretion in denying petitioners’ January

23, 2008, motion to reopen as untimely where, even assuming petitioners were

entitled to equitable tolling, they filed their motion more than 90 days after

meeting with present counsel and learning of the alleged ineffectiveness of their

prior attorneys. See Ghahremani v. Gonzales, 498 F.3d 993, 999-1000 (9th Cir.

2007) (under equitable tolling doctrine, statutory filing period begins once a

petitioner “definitively learns” of her claim). Given its dispositive untimeliness

determination, the BIA did not abuse its discretion by declining to address the

merits of petitioners’ motion.

      PETITIONS FOR REVIEW DENIED.




                                           3                            07-71747, 08-73003